United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  November 28, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 05-40030
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAVIER LONG,

                                      Defendant-Appellant.


                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                           (2:04-CR-426-ALL)
                         --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Javier   Long    appeals   his    conviction

following a jury trial for being a felon in possession of firearms.

He contends that the district court erred when it denied his motion

to suppress evidence seized pursuant to a search warrant, arguing

that the affidavit in support of probable cause was a “bare bones”

affidavit.     Long fails to establish that the good-faith exception

to the exclusionary rule does not apply.         See United States v.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Cavazos, 288 F.3d 706, 709 (5th Cir. 2002); United States v.

McKnight, 953 F.2d 898, 904-05 (5th Cir. 1992).

     Long’s assertion that the evidence was insufficient to support

his conviction is likewise unavailing.          Testimony established that

Long’s car was observed outside 1434 Gavilan prior to the search,

that he possessed a key to the front door, that he knew the

whereabouts of the key to the safe containing firearms, and that

the safe contained a car alarm that matched one on his key chain.

Viewing   this   evidence   in   the    light    most   favorable   to   the

government, and employing some common sense, we are convinced that

the evidence supports the jury’s finding that Long had knowledge of

and access to the firearms inside the residence at 1434 Gavilan.

See United States v. Mergerson, 4 F.3d 337, 349 (5th Cir. 1993).

AFFIRMED.




                                    2